Citation Nr: 1419377	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with distal erosive esophagitis.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for duodenitis. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and A.R.


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the periods of June 1999 to August 1999, September 2005 to October 2005, and October 2007 to October 2008.  The Veteran additionally served on multiple periods of active duty for training.  

In April 2012, the Veteran and A.R. testified at a videoconference hearing before the undersigned Acting Veteran's Law Judge.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in order to obtain a new VA examination and opinion.  The Veteran was provided with a VA examination for IBS in November 2010.  In opining that the Veteran's IBS is not caused by or a result of his active service, the examiner relied on an April 2010 private medical record from the Veteran's gastroenterologist.  Specifically, the VA examiner stated that the April 2010 record does not mention IBS as a diagnosis and that the Veteran does not currently have IBS.  

Review of the claims file reveals that the Veteran's private gastroenterologist did indeed render a diagnosis of IBS in April 2010, along with chronic abdominal pain.  A medical opinion based on inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board finds that the November 2010 VA examination is lacks probative value, and thus, on remand, the Veteran must be afforded an adequate examination with respect to his current gastrointestinal disabilities, to include IBS.  

An opinion is additionally needed with respect to whether the Veteran's gastrointestinal disabilities pre-existed service, and if so, whether they were aggravated by the Veteran's active service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002). 

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).  

In determining whether a condition existed prior to service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b) (2013); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

A lack of aggravation during service can be shown by establishing by clear and unmistakable evidence either that there was no increase in disability, or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013); Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The Veteran "need not produce any evidence of aggravation in order to prevail"; instead, the burden is on the VA to identify affirmative evidence demonstrating that there was no aggravation.  Horn, 25 Vet. App. at 235.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  Id. 

In the present case, the Board notes that the Veteran's October 2007 pre-deployment health assessment completed upon his entry onto active service noted that he was diagnosed with GERD.  The Veteran did not indicate any gastrointestinal problems, and the examiner left unchecked the box indicating referral for gastrointestinal concerns.  Rather, the examiner stated that the Veteran was cleared for active duty and deployable.  

Medical treatment records dated September 2007 show that the Veteran sought treatment for abdominal pain in the central epigastric region.  The examiner noted that the Veteran had been worked up extensively for this issue over the last few years without any significant findings, and recommended a possible endoscopy evaluation.  Private medical records associated with the claims file additionally reveal that in October 2007, a biopsy was taken on portions of the Veteran's duodenum and stomach, and he was diagnosed with mild chronic gastritis.  The treating medical provider additionally noted heartburn, defused gastritis, esophagitis, and duodenitis.  

During active service in January 2008, the Veteran underwent another pre-deployment health assessment.  The examiner specifically noted that the Veteran "needs follow-up with GI for review of scope result and decision on what to do next."  In addition, the record reflects that while serving in Iraq, the Veteran sought treatment for stabbing diffuse abdominal pain that radiates to the epigastrium.  In an October 2008 post-deployment questionnaire, the Veteran stated that he suffered from diarrhea, frequent indigestion and heartburn, and abdominal pain while on deployment, and rated his health as "somewhat worse now than before [he] deployed."  

Based on the foregoing evidence, remand is necessary in order to provide the Veteran with a VA examination and to obtain medical opinions as to whether the Veteran's pre-existing GERD was aggravated by service, as well as whether his gastrointestinal disabilities, to include IBS, gastritis, and duodenitis, existed prior to his active service, and if so, whether they were not aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine the nature of his current disabilities, to include GERD with distal erosive esophagitis, IBS, gastritis, and duodenitis.  The claims folder should be provided to the VA examiner or examiners for review.  While review of the entire file is required, attention is invited to the following particular records:

(a)  A September 2005 post-deployment health assessment questionnaire in which the Veteran answered "yes" to the question of whether he had or developed diarrhea during his deployment;

(b)  A September 2007 medical record noting treatment for abdominal pain in the epigastric region and that he had been worked up for this issue extensively for the last few years without significant findings;

(c)  An October 2007 private treatment record noting the Veteran underwent a surgical procedure to obtain biopsies of the duodenum and stomach, providing a diagnosis of mild chronic gastritis and noting heartburn, defused gastritis, esophagitis, and duodenitis;

(d)  An October 2007 pre-deployment health assessment, in which the Veteran noted his health concerns included GERD;

(e)  A January 2008 pre-deployment health assessment, in which the examiner noted the Veteran needed follow up regarding gastrointestinal issues and the results of a scope;

(f)  An August 2008 service treatment record during the Veteran's deployment, noting complaint of chronic abdominal pain, and symptoms consistent with IBS given chronic pain and increased gas and urgency;

(g)  A June 2008 private treatment record noting the Veteran underwent endoscopy to the cecum in May 2008 and providing diagnosis of chronic diarrhea, stable and epigastric pain/gastritis improved on medication.  

(h)  An October 2008 post-deployment health assessment, in which the Veteran noted that his health was "somewhat worse now than before" his deployment and that he was seen on sick call for diarrhea, frequent indigestion, and heartburn while deployed and was still bothered by such symptoms, as well as abdominal pain; 

(i)  A March 2009 private treatment record providing an assessment of chronic diarrhea, likely irritable bowel related, celiac sprue, and GERD; and

(j)  An April 2010 medical treatment record providing diagnosis of mild chronic colitis associated with gluten intolerance and noting a strong family history of Crohn's disease, an individual history of abdominal pain and associated diarrhea, and stating that the Veteran's symptoms are intimately related to stress;

Following review of the claims file and interview of the Veteran with respect to the history and symptoms of his disabilities, the examiner should provide an opinion as to the following:

(a)  Whether the Veteran's pre-existing GERD with distal erosive esophagitis increased in severity as a result of his active service, and if so, whether such increase was beyond its natural progression; 

(b)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran had gastritis, IBS, duodenitis, or any other gastrointestinal disability prior to his entry into any period of active service.  Please provide a complete explanation for the opinion.  

(c)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disability WAS NOT aggravated (i.e., permanently worsened) during a period (or periods) of active service thereafter or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.  

(d)  If it is not clear and unmistakable, that the Veteran had a gastrointestinal disability prior to his entry into active service, is any current gastrointestinal disability, to include IBS, gastritis, and duodenitis, at least as likely as not ( a probability of 50 percent or greater) related to an injury or disease that was incurred in service.  Please provide a complete explanation for the opinion.  

The examiner is reminded that the term "clear and unmistakable" requires that the preexistence of a condition and the non-aggravation result be "undebatable."  Aggravation means that there was a permanent worsening of the disability beyond the natural progression.

2.  Following completion of the above, readjudicate the issues on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



